O’QUINN, Justice.
This is a workman’s compensation case, with appellee, William Glenn Due, the employee, and appellant, American Employers Insurance Company, the compensation insurance carrier. Appellee plead an average daily wage .of $2.15 or greater, as might be shown by the evidence. He prayed for a weekly compensation of $7.44 for 401 weeks as for total, permanent disability. By the affirmative allegations of his petition he sought to limit his recovery to $2,999, and in his prayer limited his recovery to that sum. He alleged that if the proof showed a compensation rate in excess of $7.44 per week, he waived all excess above $2,999.99. In due time, and in the form and manner required by law, appellant filed his petition and bond, praying that this case be removed to Federal Court, alleging that the matter in controversy exceeded the sum or value of $3,-000. The prayer for removal was denied, and on trial judgment was for appellee against appellant for the relief prayed for, limited to the amount prayed for.
We sustain appellant’s point that the matter in controversy on the allegations of appellee’s petition, exceeded the value of $3,000. His pleading of an average daily wage of $2.15, or greater as might be shown by the evidence, was broad enough to admit proof of the actual compensation rate. The compensation rate, as shown by the allegations of the petition and the proof, was $11.56 per week, entitling appellee to a recovery, on the allegations of the petition of $4,635.56.
 But appellee says that, as a matter of law, his recovery was limited to an amount not in excess of $2,999. This contention is denied. By Section 14 of Article 8306 of our Workmen’s Compensation Law, it is expressly provided that “no agreement by any employe to waive his rights to compensation under this law shall be valid.” Our compensation law further provides that before a compensation case can be settled the settlement must be approved by the Industrial Accident Board. Section 12 of Article 8307. Our courts enforce strictly these statutory provisions. Woolsey v. Panhandle Refining Co., 131 Tex. 449, 116 S.W.2d 675; Texas Employers’ Ins. Ass’n v. Peppers, Tex.Civ.App., 133 S.W.2d 165; Texas Employers Ins. Ass’n v. Miller, Tex.Civ.App., 130 S.W.2d 893.
There is no allegation in the petition that the Industrial Accident Board had approved a waiver by appellee, reducing his compensation from the sum of $4,635.56, to which he was entitled under his pleadings, to the sum of $2,999. The allegations of his petition showed affirmatively that no court of competent jurisdiction had approved such a waiver by him. Certainly appellee could not, by a simple waiver not authorized by the Board or a court of competent jurisdiction, take his claim out of the coverage of our Workmen’s Compensation Act on this point. So, since under our compensation law appellant was entitled to the amount of compensation plead by his petition and supported by his evidence, which exceeded in value $3,000, the conclusion must follow that the amount in controversy exceeded the value of $3,000.
It follows that the judgment of the lower court should be reversed and this cause remanded with instructions that the proper orders be entered, transferring this case to the Federal Court, and this without restriction or limitation on appellee’s right to amend his petition.
Reversed and remanded with instructions.